— Kane, J. P.
Appeals (1) from an order of the Court of Claims (Koreman, P. J.), entered January 24, 1985, which denied the State’s motion to dismiss the claim and granted claimant’s cross motion for partial summary judgment on the issue of liability, (2) from the judgment entered thereon, (3) from that part of an order of said court, entered May 24, 1985, which denied the State’s motion to renew its prior motion, and (4) from an order of said court, entered July 23, 1985, which adhered, upon reargument, to its prior decision granting claimant’s cross motion for partial summary judgment.
The Court of Claims should be affirmed. We find that the decisions by the Court of Claims were entirely proper and note that any error in the order entered on January 24, 1985 was corrected by the court’s subsequent grant of reargument. Finally, we conclude that the question of when notice was effective pertains to the issue of damages, an issue which has not as yet been addressed by the Court of Claims. Accordingly, it would be premature for this court to decide that issue.
Appeal from order entered January 24, 1985 and judgment entered thereon dismissed, as academic, without costs.
Orders entered May 24, 1985 and July 23, 1985 affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.